Citation Nr: 0824922	
Decision Date: 07/24/08    Archive Date: 07/30/08

DOCKET NO.  05-14 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent, prior to November 1, 2007, and thereafter in excess 
of 20 percent for a cervical spine disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel





INTRODUCTION

The veteran served on active duty from February 1971 to July 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2004 and November 2007 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.

In August 2004, the RO held that a disability rating in 
excess of 10 percent was not warranted for the veteran's 
cervical spine disability.  In April 2005, the RO awarded a 
temporary evaluation of 100 percent was assigned based on 
surgical or other treatment necessitating convalescence, 
effective February 23, 2005.  As of May 1, 2005, a 10 percent 
evaluation was reassigned.  By means of a November 2007 
rating action, the RO determined that the veteran's cervical 
spine disability warranted an increased disability rating of 
20 percent, effective November 1, 2007.


FINDINGS OF FACT

1.  Throughout the pendency of this appeal, the veteran's 
cervical spine disability has been characterized by moderate 
limitation of motion.  

2.  Throughout the pendency of this appeal, the veteran's 
cervical spine disability has not been characterized by 
severe limitation of motion or severe intervertebral disc 
syndrome.   Forward flexion, at its worst, has been limited 
to 25 degrees.  At its worst, the combined range of motion of 
the cervical spine was 200 degrees.  There is no objective 
evidence of favorable ankylosis of the cervical spine.  His 
cervical spine disability has not resulted in incapacitating 
episodes have a total duration of at least four weeks but 
less than six weeks during the past twelve months.





CONCLUSION OF LAW

Throughout the pendency of this appeal, the criteria for an 
initial disability of 20 percent, but no higher, for the 
veteran's cervical spine disability have been met.  
38 U.S.C.A. §§ 155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5290, 5293 (2002); 
38 C.F.R. §§ 3.102, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 
5237 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by April 2004 and August 2007 letters, with 
respect to the claim of entitlement to an increased 
disability rating.  The August 2007 letters also indicated 
that in determining a disability rating, the RO considered 
evidence regarding nature and symptoms of the condition, 
severity and duration of the symptoms, and the impact of the 
condition and symptoms on employment.  The evidence that 
might support a claim for an increased rating was listed.  
The veteran was told that ratings were assigned with regard 
to severity from 0 percent to 100 percent, depending on the 
specific disability.  

In any event, the Board notes that the United States Court of 
Appeals for Veterans Claims (Court), in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) clarified VA's notice 
obligations in increased rating claims.  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.

Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   Particularly, the veteran has been afforded the 
information necessary to advance any contention by means of 
the April 2004 and August 2007 letters.  As such, the veteran 
was aware and effectively notified of information and 
evidence needed to substantiate and complete his claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

Because a preponderance of the evidence is against the claim 
of entitlement to an initial disability rating in excess of 
20 percent for a cervical spine disability, any potentially 
contested issue regarding a downstream element is rendered 
moot.  Again, the veteran is not prejudiced by the Board's 
consideration of the pending issues.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the veteran received notice in April 2004, prior to the 
adjudication of the matter in August 2004. 

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).   See Pelegrini, 18 Vet. 
App. at 121.  In this case, this principle has been fulfilled 
by the April 2004 letter.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
record contains the veteran's service medical records, VA 
outpatient reports, private treatment records from Patrick 
Kobett, M.D., TLC Laser Eye Center, Capper and Keller, M.A., 
P.A., Arlington Neurosurgical Associates, USMD Hospital at 
Arlington, and VA examination reports dated in July 2004 and 
November 2007.  

Based on the foregoing, VA satisfied its duties to the 
veteran.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2007).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran. 38 C.F.R. § 4.3 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2007).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2007).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that functional loss, supported by adequate pathology 
and evidenced by visible behavior of the veteran undertaking 
the motion, is recognized as resulting in disability.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 
4.40, 4.45 (2007).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court has held that compensation for service-connected 
injury is limited to those claims which show present 
disability and held: "Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance."  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

More recently, however, the United States Court of Appeals 
for Veteran Claims' determined that the above rule is 
inapplicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability. At the time of an initial award, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  
Moreover, staged ratings are appropriate in any increased- 
rating claim in which distinct time periods with different 
ratable symptoms can be identified.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases is 
a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2007).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

While the veteran's appeal was pending VA revised regulations 
for evaluating disabilities of the spine.  The Court in 
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997), held that the 
law "precludes an effective date earlier than the effective 
date of the liberalizing . . . regulation," but the Board 
shall continue to adjudicate whether a claimant would 
"receive a more favorable outcome, i.e., something more than 
a denial of benefits, under the prior law and regulation."  
Accordingly, the veteran's claims will be adjudicated under 
the old regulation for any period prior to the effective date 
of the new diagnostic codes, as well as under the new 
diagnostic code for the period beginning on the effective 
date of the new provisions.  Wanner v. Principi, 17 Vet. App. 
4, 9 (2003).

Before revisions, Diagnostic Code 5290 provided for ratings 
based on limitation of motion of the cervical spine.  A 10 
percent rating was provided for slight limitation of motion 
of the cervical segment of the spine.  Moderate limitation of 
motion warranted a 20 percent evaluation.  Severe limitation 
of motion warranted a 30 percent rating. 

Diagnostic Code 5293 provided for ratings based on 
intervertebral disc syndrome.  A 10 percent rating was 
assigned for mild intervertebral disc syndrome.  A 20 percent 
rating was assigned for moderate intervertebral disc 
syndrome, and a 40 percent rating was assigned for severe 
intervertebral disc syndrome with recurring attacks and 
intermittent relief.   A maximum 60 percent rating was 
assigned for pronounced intervertebral disc syndrome, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and little intermittent relief.   

Effective September 26, 2003, the criteria for evaluating 
disabilities of the spine were amended.  See 68 Fed. Reg. 
51,454 (August 27, 2003) (codified at 38 C.F.R.  § 4.71a).  A 
General Formula for Diseases and Injuries of the Spine 
provides that with or without symptoms such as pain (whether 
or not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, the 
following ratings are assigned:

A 100 percent rating is assigned for unfavorable ankylosis of 
the entire spine.

A 40 percent rating is assigned for unfavorable ankylosis of 
the entire cervical spine.

A 30 percent rating is assigned for forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis of 
the entire cervical spine.

A 20 percent rating is assigned for forward flexion of the 
cervical spine greater than 15 degrees but not greater than 
30 degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.

A 10 percent rating is assigned for forward flexion of the 
cervical spine greater than 30 degrees but not greater than 
40 degrees; or, the combined range of motion of the cervical 
spine greater than 170 degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or localized tenderness 
not resulting in an abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or more 
of the height.

Note (1) provides that any associated, objective neurologic 
abnormalities, including bowel or bladder impairment, are to 
be rated separately under the appropriate diagnostic code.

Note (2) provides, in part, for rating purposes, normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees.  The normal ranges of motion 
for each component of spinal motion provided in this note are 
the maximum that can be used for calculation of the combined 
range of motion.

Note (5) provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.

Under the regulations revised effective September 23, 2002, 
intervertebral disc syndrome is evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under Sec. 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2007).

Under these criteria, when intervertebral disc syndrome is 
productive of incapacitating episodes having a total duration 
of at least one week but less than two weeks during the past 
twelve months, a 10 percent rating is assigned.  When 
incapacitating episodes have a total duration of at least two 
weeks but less than four weeks during the past twelve months, 
a 20 percent rating is assigned.  When incapacitating 
episodes have a total duration of at least four weeks but 
less than six weeks during the past twelve months, a 40 
percent rating is assigned.  When incapacitating episodes 
have a total duration of at least six weeks during the past 
12 months, a maximum 60 percent rating is assigned.

Note (1) following 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2007) provides that an incapacitating episode is a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurologic manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.

Note (2) following 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2007) provides that when evaluating on the basis of chronic 
manifestations, the adjudicator is to evaluate orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  Neurologic 
disabilities are to be evaluated separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.

Note (3) following 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2007) provides that if intervertebral disc syndrome is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, each 
segment should be evaluated on the basis of chronic 
orthopedic and neurologic manifestations or incapacitating 
episodes, whichever method results in a higher evaluation for 
that segment.

As noted above, the criteria for rating intervertebral disc 
syndrome that became effective on September 23, 2002, 
contained a note defining incapacitating episodes and chronic 
orthopedic and neurologic manifestations.  The Federal 
Register version setting forth the final rule indicates that 
the three notes following the version of Diagnostic Code 5293 
that became effective on September 23, 2002, were deleted 
when intervertebral disc syndrome was reclassified as 
Diagnostic Code 5243 in the criteria that became effective on 
September 26, 2003.  This was inadvertent and has now been 
corrected by 69 Fed. Reg. 32,449, 32,450 (June 10, 2004), a 
final correction that was made effective September 26, 2003.

The veteran alleges entitlement to an initial disability 
rating in excess of 10 percent, prior to November 1, 2007, 
and a rating in excess of 20 percent thereafter, for his 
cervical spine disability.  His cervical spine disability has 
been characterized as cervical spine disc disease.  

Private treatment records, dated in July 2002, indicate that 
the veteran presented with complaints of pain that radiated 
into his right arm.  The veteran had previously undergone a 
cervical fusion in May 1996.  Associated x-rays revealed 
interbody fusion at C6-7 with a solid-appearing interbody 
bone plug and a Morscher cervical locking plate in position.  
The vertebral body heights were normally maintained.  There 
was evidence of mild degenerative spondylosis at C4-5 and C5-
6.  There was a straightening of the cervical lordosis.  
There was no evidence of subluxations or any other bony 
abnormalities and the soft tissues were unremarkable. 

Upon VA examination, in July 2004, there was no evidence of 
tenderness on palpation of the musculature.  Flexion was to 
35 degrees.  Extension was to 50 degrees.  Right rotation was 
to 50 degrees.  Left rotation was to 40 degrees.   Lateral 
flexion was to 20 degrees, bilaterally.  Reflexes were absent 
in the elbows.  He had equal weak grip strength.  X-rays of 
the cervical spine revealed anterior fusion at C6-7.  

In February 2005, the veteran underwent surgery for a 
herniated cervical disc at the C4-5 level.  Prior to his 
surgery, in February 2005, the veteran's range of motion of 
the cervical spine was held to be normal in flexion, 
extension, lateral flexion, and rotation.  There was no 
sensory deficit in the upper extremities.  There was no 
muscle weakness, muscle atrophy, or muscle fasculations.  
Deep tendon reflexes were equal and physiological.  The 
examiner's impression was cervical spondylosis with right 
sided radiculopathy at C4-5.  

A September 2005 radiographic report demonstrated status 
post-anterior fusion of C6-7, an intervertebral body bone 
device at C4-5, and mild anterolisthesis at C5-6.  An 
associated MRI report revealed surgical hardware at C4-5 and 
C6-7.  There was a fusion at C6-7.  There was no canal 
stenosis.  There was mild narrowing of the right C3-4 neural 
foramen and a mild bulging disc.  There was very mild 
narrowing of the right C5-6 neural foramen with a mild 
bulging disc.  There was a very mild narrowing of the C6-7 
neural foramen, with special hardware and fusion.

In November 2007, the veteran was afforded an additional VA 
examination.  Physical examination elicited no tenderness or 
spasm on palpation.  Flexion was to 25 degrees.  Extension 
was to 45 degrees.  Rotation was to 50 degrees, bilaterally.  
Lateral flexion was to 15 degrees, bilaterally.  All ranges 
of  motion were without pain.  He had good grip strength and 
resistive strength.  Sensation and reflexes were intact.  
Repetitive motion did not result in additional loss of range 
of motion  due to incoordination, lack of endurance, 
weakness, fatigue, or pain.  Although the veteran submitted 
that he was in constant pain, he denied any incapacitating 
episodes in the last year or flare-ups.  X-rays revealed that 
a metallic cage had been inserted to fix the C4 and C5 
vertebral bodies.  A metallic plate and screws had been 
inserted to fix the C6 and C7 bodies.  The fusion appeared to 
be complete.  The vertebrae were well aligned.  The veteran 
was diagnosed as having cervical disc disease, two anterior 
fusions of the cervical spine at C4-5 and C6-7, and chronic 
pain secondary to cervical disc disease and surgeries.  

Upon review of the medical evidence of record, the Board 
finds that the veteran's cervical spine disability warrants 
and initial rating of 20 percent, throughout the pendency of 
this appeal.  As noted, upon VA examination in July 2004, 
flexion was limited to 35 degrees, right rotation was limited 
to 50 degrees, left rotation was limited to 40 degrees, and 
lateral flexion was limited to 20 degrees.  Thus, the Board 
finds that the criteria for an initial rating of 20 percent 
under Diagnostic Codes 5290 for moderate limitation of 
motion, as in effect prior to September 26, 2003, have been 
met.

Throughout the pendency of this appeal, however, the veteran 
is not entitled to a disability rating in excess of 20 
percent.  The aforementioned medical evidence has not 
demonstrated severe limitation of motion or severe 
intervertebral disc syndrome such as to warrant an increased 
disability rating under Diagnostic Codes 5290 and 5293, as in 
effect prior to September 26, 2003.

Applying the facts in this case to the amended criteria set 
forth above, the Board also finds that the amended criteria 
do not provide for a disability rating in excess of 20 
percent for the veteran's service-connected cervical spine 
disability.  The veteran's cervical spine disability has 
never been shown to have been manifested by flexion of the 
cervical spine limited to 15 degrees or less; or, favorable 
ankylosis of the entire cervical spine so as to warrant a 30 
percent disability rating under the current rating criteria.   
Rather, under the amended the veteran's cervical spine 
disability is adequately compensated for by the currently 
assigned 20 percent rating.  In this respect, , at its worst, 
flexion has been limited to 25 degrees and the combined range 
of motion was 200 degrees upon VA examination in 
November 2007.  An increased disability rating is also not 
warranted under the amended criteria applicable to 
intervertebral disc syndrome; the veteran's cervical spine 
disability has not resulted in incapacitating episodes having 
a total duration of at least four weeks but less than six 
weeks during the past twelve months.  Rather, upon VA 
examination, in November 2007, the veteran denied 
experiencing any incapacitating episodes.

The Board has also considered whether separate ratings may be 
assigned based on neurological deficit.  The veteran, 
however, has not demonstrated any chronic neurological 
deficits attributable to his cervical spine disability.  The 
Board acknowledges that upon VA examination in July 2004 
reflexes were absent in the elbows and the veteran had a weak 
grip strength and in February 2005 the veteran was diagnosed 
as having right-sided radiculopathy.  In February 2005, 
however, physical examination elicited no objective evidence 
of any sensory deficits in the upper extremities.  Moreover, 
upon VA examination in November 2007, sensation and reflexes 
were intact.  In light of this evidence, additional separate 
ratings are not warranted for neurological defects.

In conclusion, the Board finds that the criteria for an 
initial disability rating of 20 percent, but no higher, for 
the veteran's cervical spine disability, have been met under 
the former rating criteria.  Throughout the pendency of this 
appeal, however, the criteria for a disability rating in 
excess of 20 percent for the veteran's service-connected 
cervical spine disability have not been met, under either the 
former or current rating criteria.


ORDER

Entitlement to an initial disability rating of 20 percent for 
a cervical spine disability is granted.

Entitlement to a disability rating in excess of 20 percent, 
at any point throughout this appeal, for a cervical spine 
disability is denied.




____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


